Citation Nr: 9906686	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-27 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, and fiancée


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

At his December 1998 hearing, the veteran testified that he 
was not working due to his service-connected knee disability.  
Hearing Transcript (T.) 5.  The matter of a total rating 
based on individual unemployability due to service-connected 
disability is not inextricably intertwined with the issue on 
appeal and is referred to the RO for appropriate action.   


REMAND

In a July 1980 rating decision, service connection for a 
right knee sprain was granted and a zero percent disability 
rating was assigned.  The RO noted that the veteran sprained 
his right knee in service.  Upon VA examination in June 1980, 
the veteran complained that his knee gave way with 
ambulating. 

In an April 1992 decision, the Board denied the veteran's 
claim for entitlement to an increased evaluation for his 
right knee disability.  In December 1993, and February 1997, 
the RO denied the veteran's requests for increase.  

In an April 1998 rating decision, the RO granted a 10 percent 
evaluation for the veteran's right knee disability.  The 
increased evaluation was based upon findings shown at a 
January 1998 VA examination.  The diagnosis therein was 
history of injury, right knee, with subsequent development of 
early osteoarthritic changes, presently associated with 
slightly diminished full flexion.  The veteran's disability 
is currently rated under Diagnostic Code 5257.  However, if 
arthritis is related to the service-connected disability, a 
separate rating may be applicable under certain 
circumstances.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).   

In December 1998, the veteran was heard at a personal hearing 
before a Member of the Board.  At that time the veteran 
testified that he received regular treatment at VA on an 
outpatient basis, and he indicated that he was last seen for 
treatment of his knee in October 1998.  T. at 13-14.  The 
veteran's fiancée testified that the veteran saw an 
orthopedist for his right knee disorder.  T. 14.  The record 
also reveals that the veteran wears a knee brace for this 
disability.  

The records referred to by the veteran and his fiancée at his 
personal hearing in December 1998 have not been associated 
with the record.  As all of the veteran's VA treatment 
records have not yet been obtained for the claims folder, the 
Board determines that they should be obtained before a 
disposition on the merits of the claim is rendered.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (documents, such as VA 
generated medical records, are the actual or constructive 
possession of VA and are to be included in the record on 
appeal).  

The veteran also testified that his disability had worsened 
since the last VA examination.  T. 13.  In such cases, 
another VA examination is appropriate.  VAOPGPREC 11-95 
(April 7, 1995).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since January 1998, the 
last evaluation date of record.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of severity for his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner for review during the 
course of the evaluation.  The examiner 
is asked to indicate any degree of 
additional range of motion loss due to 
pain on use or during flare-ups, or due 
to any weakened movement, excess 
fatigability, or incoordination.  Any 
limitation of motion should be noted in 
degrees.  

4.  No action is required of the veteran 
until further notice is obtained.  
However, the Board takes this opportunity 
to advise the veteran that the conduct of 
the medical examination as directed in 
this remand is necessary for a 
comprehensive and correct adjudication of 
his claim.  38 C.F.R. § 3.655 (b) (1998).  
The veteran's cooperation in reporting 
for the examination is both critical and 
appreciated.  However, the veteran is 
further advised that his failure to 
report for the examination without good 
cause may result in the claim being 
considered on the evidence now of record 
or denied.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter "the 
Court").  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The pertinent opinions of the 
General Counsel should be considered.  
See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  As indicated above, the veteran need 
take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by United States Court of 
Appeals for Veterans Claims has held that, where entitlement 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 6 -


